Citation Nr: 0013375	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  96-40 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than May 28, 1999, 
for a 40 percent disability evaluation for lumbosacral 
strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had verified active service from November 1987 to 
May 1990.  He has also reported unverified service from 
August 1982 to November 1987.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a decision May 1996 by the 
Department of Veterans Affairs (VA) Muskogee, Oklahoma, 
Regional Office (RO).  In the decision, the RO denied 
entitlement to a disability rating higher than 20 percent for 
a lumbosacral strain. The Board remanded the claim for 
additional development in March 1998.  Subsequently, in a 
decision of September 1999, the RO increased the rating form 
20 percent to 40 percent, effective from May 28, 1999.  The 
veteran now appeals the effective date for the increased 
rating.   


FINDINGS OF FACT

1.  The veteran's claim for an increased rating for 
lumbosacral strain was received on April 8, 1996.

2.  During the period from April 8, 1996, to May 28, 1999, 
the veteran's lumbosacral strain was not productive of severe 
manifestations of a lumbosacral strain such as listing of the 
whole spine to the opposite side, a positive Goldthwait's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of the joint space, or some of 
the above with abnormal mobility on forced motion.  The 
strain also was not productive of severe limitation of motion 
or severe intervertebral disc syndrome.

3.  The earliest date on which it was medically shown that 
the veteran met the criteria for a 40 percent evaluation for 
a severe lumbosacral strain was May 28, 1999.


CONCLUSION OF LAW

The requirements for an effective date earlier than May 28, 
1999, for a 40 percent disability evaluation for lumbosacral 
strain are not met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.102, 3.400, 4.1-4.14, 4.40-4.46,  
4.71a, Diagnostic Code 5295 (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO should have assigned an 
effective date earlier than May 28, 1999, for a 40 percent 
rating for his service-connected lumbosacral strain.  He 
argues that the rating should be effective from the date when 
his claim was submitted.

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

The United States Court of Appeals for Veterans Claims 
(Court) has held that an allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 
(1992).  Accordingly, the Board finds that the veteran's 
claim for an earlier effective date for a 40 percent rating 
is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
He has been afforded disability evaluation examinations.  He 
has also had a personal hearing.  The Board does not know of 
any additional relevant evidence that is available.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

In evaluating the veteran's claim for an earlier effective 
date for a 40 percent rating, the Board notes that the 
effective date of an increased rating shall be the date of 
receipt of the claim, or the date entitlement arose, 
whichever is later.  The effective date of an increase in 
disability compensation may also be assigned for up to one 
year prior to the date of the receipt of the claim if it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  See 38 C.F.R. § 3.400(o) (1999).  

In order to determine whether an effective date prior to May 
28, 1999, is warranted, the Board must determine whether the 
schedular criteria for a 40 percent evaluation were met 
earlier than that date. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for an increased rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).  

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating is warranted where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  

Another potentially applicable code is Diagnostic Code 5393.  
Under Diagnostic Code 5293, a noncompensable rating is 
warranted for intervertebral disc syndrome that is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome that is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome that is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999). The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999). 

In order to evaluate the claim for an earlier effective date, 
the Board has considered the full history of the veteran's 
service-connected lumbosacral strain.  The veteran's service 
medical records show that he was treated for complaints of 
back pain.  For example, a record dated in May 1990 shows 
that the veteran gave a history of having low back pain since 
an auto accident in 1987.  On examination, there were muscle 
spasms and a decreased range of motion.  Other records 
contain similar information.

The veteran filed an original claim for disability 
compensation for back pain in December 1990; however, no 
action was taken after he failed to report for an 
examination.  In February 1993, the veteran requested that 
the claim be reopened.  The report of an examination of the 
veteran's spine conducted by the VA in March 1993 shows that 
the veteran reported having low back pain.  All examination 
findings were within normal limits.  An x-ray was interpreted 
as showing that (1) there was very little lumbar lordotic 
curve; and (2) minimal anterior wedging of L1 and disc 
degenerative change at the L1-L2 disc space.  Subsequently, 
in a rating decision of March 1993, the RO granted service 
connection for low back pain, rated as 10 percent disabling, 
effective from March 22, 1993.  

In May 1995, the veteran requested an increased rating.  The 
report of an examination of the veteran's spine conducted by 
the VA in June 1995 showed that the veteran complained of 
progressively worsening pain and stiffness in the lower back 
with no lower extremity involvement.  He said that on 
occasional mornings he could not get out of bed.  On 
examination, the veteran had some scoliosis with convexity to 
the left.  There was a full and normal range of motion with 
mild pain.  There was no evidence of neurological 
involvement.  In a decision of July 1995, the RO confirmed 
the previously assigned 10 percent rating.  Subsequently, in 
August 1995, the veteran submitted private medical treatment 
records.  For example, an emergency room note from the 
Hillcrest Medical Center dated in May 1995 shows that the 
veteran complained of having severe back pain.  There was 
right paravertebral muscle tenderness with muscle contracture 
in the thoracic and lumbar spine.  In a rating decision of 
September 1995, the RO increased the rating from 10 percent 
to 20 percent, effective from May 8, 1995.

The current appeal began on April 8, 1996, when the veteran 
submitted a claim for an increased rating.  The veteran was 
afforded an examination by the VA in April 1996.  The report 
shows that the veteran complained of having low back pain and 
muscle spasms.  He reported that his treating physicians told 
him to wear a back brace and to avoid lifting anything over 
50 pounds.  He said that this was the fifth episode within 
one year.  He also said that the cramping was sometimes so 
bad that he had difficulty getting out of bed, and was 
occasionally unable to bend over.  On examination, the 
veteran had increased lumbar lordosis.  The musculature of 
the back was within normal limits.  Forward flexion was to 30 
degrees, backward extension was to 20 degrees, left lateral 
flexion was to 30 degrees, right lateral flexion was to 45 
degrees, rotation to the left was to 45 degrees, and rotation 
to the right was to 60 degrees.  The veteran reportedly had 
slow movement and was tender to palpation of the low lumbar 
region.  There was no neurological involvement.  The 
diagnosis was chronic low back muscle spasms.  A VA radiology 
report dated in April 1996 shows that the lumbosacral spine  
was found to be normal.  In a rating decision of May 1996, 
the RO confirmed the 20 percent disability rating.  

The veteran testified at a video hearing held before a Member 
of the Board in October 1997.  He stated that he was no 
longer able to work as a welder due to the service-connected 
back disorder.  He reported that he was now pursuing a 
vocation as an electrician.  He said that he worked full time 
doing on the job training.  He said that he worked 10 hours a 
day, and that sometimes he started having problems with his 
back and had to slow down so that he would not hurt himself.  
He reported that he sometimes took off his tool belt to 
relieve the pain.  He took a muscle relaxer medication after 
going home, and then put a heating pad on his back.  He said 
that he used it about three times a week.  He also said that 
he was taking a class and that his back got sore from sitting 
for long periods of time.  He said that he could not 
participate in sports or hobbies such as playing basketball, 
but he could go fishing and hunting.  He reported that his 
doctors recommended conservative treatment and did not 
recommend surgery.   

In March 1998, the Board remanded the claim for additional 
development of evidence.  VA outpatient medical treatment 
records show that the veteran has been seen for complaints of 
back pain.  An entry dated in July 1998 showed that the 
veteran said that his back was stiff and sore.  He said that 
he was taking Motrin, as had been previously ordered.  He 
said that he had taken a muscle relaxer in the past, but that 
it knocked him out and he did not like it.  Warm moist heat 
was recommended.   A subsequent record dated in August 1998 
showed that he was again treated for the back pain and was 
instructed in stretching exercises.  It was noted that his 
lumbosacral spine X-rays had been interpreted as being 
normal.  

The veteran's vocational rehabilitation file includes a 
report, which is undated, which shows that the veteran had to 
discontinue work as a welder because of his service-connected 
back disorder.  The report further shows that the veteran was 
to be retrained as an electrician.  Other records show that 
the veteran has successfully completed 2682 hours of an 
apprenticeship. 

The veteran was afforded another VA examination in July 1998.  
The report shows that the veteran said that he had back pain 
every day, and that it was more severe on some days than on 
others.  He also said that he got stiffness frequently, 
particularly in cold weather.  He denied having weakness in 
the legs.  He said that he did have fatigability particularly 
at the end of the day, and that he missed about two and a 
half days of work each month.  However, he had a family to 
feed so he usually went to work with pain.  He reported that 
once very two or three months he was bedridden for at least a 
day to a day and a half.  He did not wear a back brace or use 
a cane or crutches.  He had not had back surgery.  He was an 
electrician and found that pulling wire really aggravated his 
back.  Ordinarily, he could lift forty pounds.  He said that 
he could probably lift more, but felt that he would pay for 
it with back pain.  He stated that he could walk forever. 

On physical examination, the veteran was a healthy appearing 
male who ambulated without difficulty.  He had no postural 
abnormalities or fixed deformities of the back.  He had a 
little bit of tenderness in the lumbosacral spine.  He was 
able to rotate his back to 30 degrees in either direction.  
He was able to laterally bend his back from 0 to 22 degrees.  
He could forward flex to 85 degrees.  He could not flex any 
farther because of the pain. On neurological examination, 
motor, sensory, and cerebral systems were intact.  Deep 
tendon reflexes were 2+ and symmetrical.  Babinski's were 
present.  The veteran had excellent strength in his legs and 
feet.  The diagnosis was chronic lumbosacral strain.  The 
examiner indicated that the veteran had moderate functional 
loss in his back.  

A radiology report dated in July 1998 shows that X-rays of 
the lumbosacral spine were interpreted as being unremarkable.  

An examination report addendum dated in November 1998 shows 
that the examiner stated that the veteran was able to 
"list", in the sense that he could bend laterally to 40 
degrees at which point he had pain.  The veteran had a 
positive Goldthwait's sign.  With respect to additional loss 
during flare-ups, the examiner noted that the veteran was 
bedridden during flare-ups, and had moderate to severe 
functional loss during flare-ups.  The examiner further 
noted, however, that the veteran only had flare-ups to that 
severity once every two or three months.  The examiner 
explained that his conclusion that the veteran had moderate 
functional loss was based on the degree of limitation of 
motion demonstrated during the examination and on the fact 
that his episodes of severity were only occasional, at best.  
Therefore, he concluded that the veteran's overall functional 
loss was moderate.  An examination report addendum dated in 
December 1998 contains similar information.  

Finally, the report of an examination of the veteran 
conducted by the VA on August 20, 1999, shows that the 
veteran gave a history of being hit by a drunk driver in 1987 
while in service.  He said that he was later admitted to a 
hospital with low back pain.  He did fairly well until 1994.  
At that point, he was unable to do welding because of severe 
pain.  He was then retrained as an electrician, but still had 
trouble pulling wire.  He took Ibuprofen 800 mg t.i.d.  He 
was also given Vicodin but was unable to take it, because it 
made him feel groggy.  He had physical therapy at times, but 
it did not seem to do much good.  He also used a heating pad 
at times.  He said that he had flare-ups about once a month 
which lasted about two or three days.  During that period, he 
had to stay off work and stay in bed.  The increased problems 
were precipitated by cold rainy weather, and were alleviated 
by rest and heat.  He said that when he was having a flare-up 
he was limited by pain from a moderate degree to a severe 
functional loss.  He had a back brace.  He never had surgery.  
When working as an electrician, he had pain when pulling 
wire.  He had to call in sick about once a month.  He also 
reported that he did not do any activities that he used to do 
when not working.  

On physical examination, he had severe pain when he flexed 45 
degrees.  Side to side motion of the back was to 30 degrees 
at which point he had pain.  Extension was full.  There was 
severe functional loss with repetitive use due to pain.  
There were no neurologic abnormalities.  The lumbar muscles 
were atrophic.  The diagnosis was lumbosacral strain with 
severe listing of the whole spine to the opposite side and 
positive Goldthwait's sing.  An X-ray of the spine was 
interpreted as showing no significant abnormalities.  

After reviewing all of the relevant evidence, the Board finds 
that the veteran's a lumbosacral strain was not shown 
clinically to be severe in degree during the period from 
April 8, 1996, to May 28, 1999.  In this regard, the Board 
notes that examination findings from prior to May 1999 were 
all consistent with moderate (or less) impairment rather than 
the severe impairment which would warrant a rating higher 
than 20 percent.  In fact, the disorder was characterized as 
recently as December 1998 as being productive of only 
moderate impairment, consistent with the 20 percent 
evaluation assigned for the veteran's disability.  The Board 
notes that the muscle spasms which the veteran experienced 
are among the types of symptoms contemplated for a 20 percent 
rating.  The evidence prior to May 1999 generally did not 
demonstrate that there were severe manifestations of a 
lumbosacral strain such as listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  The Board notes that the 
examiner in November 1998 used the term "listing" in a 
different sense than is contemplated by the rating schedule.  
The report does not reflect the presence of "listing" such 
as chronic leaning to one side.  Although a positive 
Goldthwait's sign was noted in the November 1998 examination 
report addendum, the examiner nevertheless concluded that the 
overall impairment was only moderate in degree.  The strain 
also was not productive of severe limitation of motion or 
severe intervertebral disc syndrome.  Such findings were 
generally not reflected in the VA examination reports or the 
treatment records dated prior to May 28, 1999.  Although 
forward flexion was limited to 30 degrees on examination in 
April 1996, the other movements of the spine were good, and 
forward flexion was to 85 degrees when examined again in July 
1998.  In addition, severe impairment from disc pathology was 
not demonstrated.  Thus, the criteria for a rating higher 
than 20 percent were not met during the period from April 8, 
1996, to May 28, 1999.  

Therefore, the Board finds that the earliest date upon which 
it was medically shown that the veteran met the criteria for 
a 40 percent evaluation for a lumbosacral strain was May 28, 
1999.  Accordingly, the Board concludes that the criteria for 
an effective date earlier than May 28, 1999, for a 40 percent 
disability rating for a lumbosacral strain are not met.  In 
reaching the above disposition, the Board has considered the 
applicability of the reasonable doubt doctrine under 38 
U.S.C.A. § 5107(b); however, as the preponderance of the 
evidence is against assignment of an earlier effective date, 
that doctrine is not for application in the instant case.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1991).


ORDER

An effective date earlier than May 28, 1999, for a 40 percent 
disability evaluation for lumbosacral strain is denied.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals

 

